Citation Nr: 0102268	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-08 474A	)	DATE
	)
	)



THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a 
Board of Veterans' Appeals (Board) decision dated April 7, 
1983, which denied an evaluation in excess of 20 percent for 
a gunshot wound to the left (minor) shoulder.

2.  Whether CUE exists in a Board decision dated June 24, 
1997, which denied an effective date prior to January 30, 
1990, for the grant of a 30 percent rating for a gunshot 
wound to the left (minor) shoulder.



REPRESENTATION

Moving Party Represented by:  Theodore C. Jarvi, Attorney-at-
Law



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The Moving Party had active service from January to July 1963 
and from July 1964 to July 1967.

In a letter received in April 1999, the Moving Party, through 
his private attorney, alleged CUE in Board decisions dated 
April 7, 1983 and June 24, 1997.  In September 1999, the 
Board wrote to the Moving Party and instructed him that it 
would wait sixty days before adjudication of the CUE claims.  
The RO provided the Moving Party with a copy of 38 U.S.C.A. 
§ 7111 (West 1991 & Supp. 2000), and advised that if the 
Moving Party wanted to proceed, he should review the 
regulations and provide the Board with the appropriate 
information and arguments if indicated.  The Moving Party 
provided no further argument and the CUE claims are now 
before the Board.

Here the Board notes that in its June 24, 1997 decision the 
Board referred the matter of entitlement to an effective date 
prior to January 30, 1990 for the grant of an increased, 20 
percent, rating for left median and ulnar nerve injury to the 
RO.  Also, in April 1999, the Moving Party requested an 
increased rating for his left shoulder, arm and hand 
problems.  He was afforded a VA examination pertinent to such 
claim in June 1999.  It does not appear the RO has 
adjudicated either of the above matters and thus, such are 
referred at this time for action as appropriate.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  In an April 7, 1983, decision, the Board denied an 
evaluation in excess of 20 percent for a gunshot wound to the 
left (minor) shoulder.

2.  It has been shown that all available facts, as they were 
known at the time, were before the Board at the time of the 
April 7, 1983, decision.

3.  The April 7, 1983, decision by the Board that an 
evaluation in excess of 20 percent for a gunshot wound to the 
left (minor) shoulder was not warranted was not the result of 
an improper application of any statute or regulation, and was 
a reasonable exercise of rating judgment.

4.  In a decision dated in October 1985, the RO denied 
entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a gunshot wound to the left 
shoulder and notified the Moving Party of that decision; he 
did not appeal.

5.  On January 4, 1990, the RO first received a statement in 
which the Moving Party requested an increased disability 
rating; the RO thereafter assigned an increased, 30 percent, 
evaluation effective January 30, 1990, cited as the date of 
receipt of claim.

6.  In a decision dated June 24, 1997, the Board denied an 
effective date prior to January 30, 1990, for the grant of a 
30 percent rating for a gunshot wound to the left (minor) 
shoulder; the veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").

7.  In a memorandum decision dated January 5, 1999, the Court 
affirmed the June 24, 1997, decision by the Board that an 
effective date prior to January 30, 1990, for the grant of a 
30 percent rating for a gunshot wound to the left (minor) 
shoulder was not warranted.


CONCLUSIONS OF LAW

1.  The April 7, 1983, Board decision, which determined that 
an evaluation in excess of 20 percent for a gunshot wound to 
the left (minor) shoulder was not warranted, is not clearly 
and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7104, 7111 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 20.1400, 20.1403 
(2000).

2.  The June 24, 1997, Board decision, which denied 
entitlement to an effective date prior to January 30, 1990, 
for the grant of a 30 percent rating for a gunshot wound to 
the left (minor) shoulder, may not be reversed or revised on 
the basis of CUE.  38 U.S.C.A. §§ 5109A, 7104, 7111; 
38 C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records document incurrence of a gunshot 
wound to the posterior left shoulder in August 1966, termed 
"superficial."  Records include note of some paresthesia in 
the deltoid and anterior biceps areas, without evidence of 
fracture or major arterial injury.  The Moving Party 
underwent debridement and delayed primary closure of the 
wound.  During the course of hospitalization the Moving Party 
regained muscle strength in the shoulder girdle and was 
returned to duty.  There was evidence of infection, and in 
February 1967 there was some breakdown of the wound.  
Examination revealed some soft tissue loss but a full range 
of left arm motion; no treatment was deemed necessary but 
future scar treatment was contemplated.  

In March 1967 there was note that the shoulder wound was 
healed with some rotator cuff weakness secondary to the 
infraspinatus muscle injury.  All nerves were intact and 
there was a good range of shoulder motion.  In April 1967 
there was note of the absence of part of the infraspinatus 
muscle and well healed, although thin, scar tissue over the 
defect, without evidence of significant arm or shoulder 
weakness.  A report of medical examination dated in April 
1967 includes note of some patchy anesthesia in the area of 
the left shoulder scar and a focal loss of muscle mass 
secondary to debridement, with a healed scar.  

A private medical statement dated in January 1980 indicates 
that a large amount of tissue on the posterior aspect of the 
Moving Party's left shoulder was destroyed, but that after a 
prolonged convalescence the Moving Party regained the full 
use of his shoulder.  The physician noted the Moving Party 
had had increasing pain over the last month or so.  
Examination revealed a full range of shoulder motion and a 
well-healed scar along the posterior border of the shoulder.  
Phelan's test on the left was questionable and the physician 
noted median nerve paresthesias.  There was also evidence of 
wrist and forearm atrophy, with decreased grip strength on 
the left as compared with the Moving Party's right, dominant 
side.  X-rays were interpreted as showing retained metallic 
fragments around the shoulder capsule and posteriorly.  The 
impression was symptoms attribute to myositis or bursitis for 
which physical therapy was recommended.  

A VA report of evaluation dated in February 1980 notes that 
the Moving Party's left shoulder area was severely scarred 
and non-tender.  There was noted to be tenderness and a small 
amount of atrophy of the left upper trapezius.  There was a 
full range of motion without spasm.  X-rays showed "B.B." 
sized opaque objets in and around the deltoid muscle.  

In a decision dated in March 1980, the RO established service 
connection and assigned a 20 percent evaluation effective 
December 31, 1979 for residuals of a gunshot wound to the 
left shoulder, under Diagnostic Codes 5301-5303.  The Moving 
Party appealed the initial rating assignment.  

In April 1980 a private physician noted a left shoulder scar, 
without note of motor weakness or atrophy except for the 
supraspinatus.  Tinel's test was positive on the left.  The 
Moving Party had a full range of motion.  In May 1980 the 
Moving Party underwent carpal tunnel release.  In August 1981 
electromyography was essentially within normal limits.  

In a decision dated in December 1980, the RO established 
service connection for left median nerve injury as secondary 
to the Moving Party's left shoulder gunshot wound and 
assigned evaluations as follows:  20 percent from December 
31, 1979; a temporary 100 percent evaluation from May 6, 1980 
to June 30, 1980; and, a 10 percent evaluation from July 1, 
1980.  In a decision dated in July 1982, the Board remanded 
that matter for further development.  

In October 1982 the Moving Party presented for a VA 
examination.  He complained of left should pain and tingling 
in the fingers.  Examination revealed a loss of muscle in the 
supra and infraspinatus muscle areas, without loss of 
abduction, flexion or rotation.  There was no marked thenar 
atrophy.  Motor strength revealed full strength bilaterally, 
with some mild weakness of the interossei of the fourth left 
finger.  Sensation in the left upper arm and forearm was 
normal.  The examiner noted the Moving Party was only very 
minimally disabled with his left hand and that his 
paresthesia was mild at that time.  

In a final decision dated April 7, 1983, the Board denied 
entitlement to an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the left shoulder, and also 
denied entitlement to an evaluation in excess of 10 percent 
for left median nerve injury residual to the left shoulder 
gunshot wound.  

In September 1985 the Moving Party reported for a VA 
examination.  He complained of left shoulder pain, and 
weakness and numbing in the left arm and fingers.  He 
complained of a loss of hand strength and reported that he 
tended to drop things.  The examiner noted there was no loss 
of limb power and that reflexes were symmetrical.  There was 
a complete range of left shoulder motion, with a lack of 
rhythm.  Left arm measurements were less than on the right.  
There was scarring with a loss of subcutaneous fat and muscle 
mass in the infraspinatus area.  In October 1985 the RO 
denied an evaluation in excess of 20 percent for residuals of 
a gunshot wound of the left shoulder.  The Moving Party did 
not appeal.  

The RO received a statement in which the Moving Party stated, 
"Also could you mail me the forms I need for an increase in 
my disability."  That document is date-stamped as received 
January 4, 1990.

A clinical record dated in March 1990 indicates that the 
Moving Party had constant pain from below the left elbow to 
the thoracic spine.  A full report of evaluation for left arm 
pain indicates an increase in arm pain during the past six 
months.  Examination revealed mild-to moderate weakness of 
the left supraspinatus, without weakness in the 
infraspinatus.  The left forearm and biceps measured less 
than on the right.  Sensory examination revealed hypalgesia 
over the posterior aspect of the lefts shoulder, the 
posterior aspect of the left arm and a small area on the 
lateral aspect of the anterior shoulder.  Another private 
report indicates no objective change of the Moving Party's 
left arm disability or reason for the continued pain.  

In May 1991, the Moving Party reported for VA examination.  
The examiner noted that tapping the median nerve at the wrist 
crease produced a tingling that runs on the inner side of the 
forearm on the left.  There was tingling on the left to 
Phelan's testing.  Motor testing was stated to be normal and 
symmetrical.  The strength of the left hand was 4/5 that of 
the right.  There was no atrophy of the left thenar 
musculature.  Testing of the left fingers showed marked 
weakness.  Sensory examination showed no abnormalities to 
single and bilateral simultaneous stimulation.  

The May 1991 examiner indicated that the Moving Party did not 
have a left median nerve injury due to the left shoulder 
gunshot wound and that carpal tunnel release was done at a 
time when the clinical findings and electromyographic 
findings were not significant.  The examiner stated that the 
present condition did not include atrophy of any musculature 
enervated by the median nerve and did not show clinical 
weakness or a fifth sensory loss.  The examiner indicated 
that because of the gunshot wound and loss of tissue over the 
left scapula and the persistent pain and other symptoms 
associated with that physical injury the Moving Party was 
considered to have a mild impairment.  

A June 1991 VA examination report notes the Moving Party's 
report of continued symptoms of parenthesis in the left upper 
extremity associated with weakness and aggravated by 
activity.  The examiner noted the Moving Party to be left 
handed.  Examination revealed a scar on the lateral aspect of 
the shoulder over the deltoid and another scar that was 
slightly depressed but not attached to underlying structures.  
The area around the scar was tender.  There was a normal 
range of shoulder motion, with the Moving Party complaining 
of pain with all motion.  Left shoulder strength was 3/5 as 
compared with 5/5 on the right.  The left forearm measurement 
was less than the right.  

In a rating decision dated in December 1993, the RO increased 
the evaluation for the Moving Party's left shoulder 
disability from 20 to 30 percent, effective January 30, 1990, 
and, further, increased the rating assigned to left median 
and ulnar nerve injury from 10 to 20 percent effective 
January 30, 1990.  In that rating decision the RO cited the 
Hearing Officer's determination that review of service 
medical records showed a moderately severe level of muscle 
damage in the left arm in several muscle groups and that when 
the provisions of 38 C.F.R. § 4.55 were factored in the 
Moving Party 

[S]hould clearly and unmistakably have 
been rated at the severe level for the 
major muscle group of the left shoulder 
girdle.  Had this been done, you would 
have been rated at the 30% level from the 
initial effective date.  Failure to have 
done so was clearly and unmistakably 
erroneous.  

The RO referred the matter of entitlement to an effective 
date prior to January 30, 1990, to the Director of the 
Compensation and Pension Service, recommending a retroactive 
effective date.  In April 1995, the Director of the 
Compensation and Pension Service determined that no CUE was 
identified in the March 1980 RO decision; rather, that 
insofar as the Moving Party had either slight or moderate 
injury to the trapezius, the infraspinatus and possibly the 
deltoid, a single evaluation of 20 percent representing 
moderately severe injury to the minor shoulder was 
reasonable.  The Moving Party appealed that decision.

In a decision dated June 24, 1997, the Board denied 
entitlement to an effective date prior to January 30, 1990, 
for the grant of a 30 percent evaluation for a gunshot wound 
of the left (minor) shoulder, finding no CUE in the October 
1985 RO rating decision that denied an evaluation in excess 
of 20 percent for residuals of a gunshot wound to the left 
shoulder.  That decision was affirmed by the Court in January 
1999.

Pertinent Criteria

Rating Evaluation (as extant at the time of the Board 
decisions in question)

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(1982, 1996).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 C.F.R. § 4.1 (1982, 1996).  In considering the residuals 
of injury, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1982, 1996).  Evaluation of 
injury includes consideration of resulting impairment to the 
muscles, bones, joints and/or nerves, as well as the deeper 
structures and residual symptomatic scarring.  See 38 C.F.R. 
§§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 
(1982, 1996).

In rating disability from injuries of the musculoskeletal 
system, attention is to be given first to the deeper 
structures injured, bones, joints, and nerves.  A compound 
comminuted fracture, for example, with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of bone, ankylosis, etc.  
The location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too readily 
assumed that only one muscle, or group of muscles is damaged.  
A through and through injury, with muscle damage, is always 
at least a moderate injury, for each group of muscles 
damaged.  This section is to be taken as establishing 
entitlement to rating of severe grade when there is history 
of compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72 (1982); 38 C.F.R. 
§ 4.56 (1996).

For muscle injuries in the same anatomical region, such as 
the shoulder and arm, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(a) (1982); 38 C.F.R. § 4.55(e) (1996).

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56 (1982, 1996).  

Moderate disability contemplates a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  There will be a service department record or 
other evidence of in-service treatment for the wound and 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability (loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement).  
Objective findings will include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56 (1982, 1996).

Moderately severe muscle disability contemplates a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service department record or other 
evidence will show hospitalization for a prolonged period for 
treatment of wound and the record will show consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings will include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; and 
positive evidence of strength and endurance impairment.  
38 C.F.R. § 4.56 (1982, 1996).  

Severe muscle disability contemplates a through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Service department 
records or other evidence will show hospitalization for a 
prolonged period for treatment of the wound and consistent 
complaints of cardinal signs and symptoms of muscle 
disability worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings will 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track; palpation showing 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; and evidence that the muscles swell 
and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side will indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (1982, 1996).  

Diagnostic Code 5301 provides for evaluation of damage to 
Muscle Group I, the extrinsic muscles of the shoulder girdle 
consisting of the trapezius, the levator scapulae and the 
serratus magnus.  For involvement of the minor extremity a 
20 percent evaluation is assigned for moderately severe 
damage and a 30 percent evaluation is assigned for severe 
damage.  38 C.F.R. § 4.72 (1982); 38 C.F.R. § 4.73 (1996).

Diagnostic Code 5302 pertains to evaluation of Muscle Group 
II, the extrinsic muscles of the shoulder, which consist of 
the pectoralis major II, the latissimus dorsi and teres 
major, the pectoralis minor and the rhomboid.  For the minor 
arm, moderate and moderately severe disability warrants 
assignment of a 20 percent evaluation.  Severe disability 
warrants assignment of a 30 percent disabling.  38 C.F.R. 
§ 4.72 (1982); 38 C.F.R. § 4.73 (1996).

Diagnostic Code 5303 provides for evaluation of impairment to 
Muscle Group III, the intrinsic muscles of the shoulder 
girdle, which consist of the pectoralis major (clavicular and 
deltoid).  For involvement of the minor extremity, a 20 
percent evaluation may be assigned for moderately severe 
damage and a 30 percent evaluation may be assigned for severe 
damage.  38 C.F.R. § 4.72 (1982); 38 C.F.R. § 4.73 (1996).

Diagnostic Code 5304 provides for evaluation of damage to 
Muscle Group IV, the intrinsic muscles of the shoulder 
girdle, which consist of the supraspinatus, the infraspinatus 
and teres minor, the subscapularis and the coracobrachialis.  
A 20 percent evaluation is warranted for moderately severe or 
severe impairment to the minor extremity.  38 C.F.R. § 4.72 
(1982); 38 C.F.R. § 4.73 (1996).

Effective Dates

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. 
§§ 7104, 7105 (West 1991); 38 C.F.R. §§ 20.1100, 20.1103 
(2000).  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except on the basis of 
CUE, as provided in 38 C.F.R. §§ 3.105, 20.1400-1411 (2000) 
of this part.  38 C.F.R. § 3.104(a) (2000).  

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2000).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2000).

With regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1) (2000); see also 38 C.F.R. 
§ 3.155(a).  The Board further notes that the Court has held 
that the VA has constructive knowledge of documents generated 
by VA medical facilities even if such records are not 
physically part of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In Lynch v. Gober, 11 Vet. App. 22,  
(1997) (Lynch I), the Court specifically rejected the 
appellant's assertion that the RO in 1983 had been in receipt 
of an April 1983 VA medical examination report under the 
doctrine of constructive notice as Bell is not retroactively 
applicable to VA adjudications occurring before Bell.  

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).  
Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  Applicable laws and regulations 
further set out that the effective date of an award of 
increased compensation may be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2).

CUE

Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, 63 Fed. Reg. 31263 
(1998), the Board's new authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  A motion for revision of a 
decision based on CUE must be in writing, and must be signed 
by the Moving Party or that party's representative.  The 
motion must include the name of the veteran; the name of the 
Moving Party if other than the veteran; the applicable VA 
file number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions, which fail to comply with the requirements set forth 
in this paragraph, shall be dismissed without prejudice.  38 
C.F.R. § 20.1404(a).  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as:

[A] very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a).

The record to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).  Examples of situations that are not CUE are:  
(1)  A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) The 
Secretary's failure to fulfill the duty to assist.  (3) 
A disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).

Analysis

The CUE motion, dated in April 1999, was signed by the Moving 
Party, who is also the veteran, and contained the name of the 
veteran, the VA file number, dates of the contested Board 
decisions in 1983 and 1997, and the issues claimed to have 
been erroneously decided.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20-1400-1403.

As set out above, the RO determined that an evaluation in 
excess of 20 percent for service-connected residuals of a 
gunshot wound to the left shoulder was not warranted in 
rating decisions dated in March 1980, December 1980, 
February 1981 and April 1981.  The Moving Party did not 
appeal and those decisions became final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).  The RO 
has not formally adjudicated the question of whether there 
was CUE in each of those RO decisions.  In any case, those 
rating decisions were subsumed into the April 7, 1983 Board 
decision in question, insofar as the Board considered the 
same factual basis and adjudicated the same legal question as 
the prior RO decisions.  See 38 C.F.R. § 20.1104 (2000).  

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision and such is the issue 
addressed herein below.  See Pub. L. No. 105-111 (Nov. 21, 
1997) (codified at 38 U.S.C.A. §§ 5109A and 7111).

A claim of CUE is a collateral attack on a prior final RO or 
Board decision.  Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999) citing Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).  The April 7, 1983, Board decision was promulgated 
prior to the creation of the Court; however, that decision 
would have been appealable had Chapter 72 of Title 38 been in 
effect at the time of entry of the Board decision in 
question).  38 U.S.C.A. § 7104(b) (West 1991).  

Finality, however, may be vitiated in cases of grave 
procedural error.  Hayre at 1334 (where there is a breach of 
the duty to assist in which VA fails to obtain pertinent 
service medical records specifically requested by the 
claimant and fails to provide the claimant with notice 
explaining the deficiency, the claim does not become final 
for purposes of appeal); see Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995); cf. Tetro v. West, 14 Vet. App. 100 (2000) 
(Board's failure to obtain Social Security Administration 
records does not vitiate finality of the decision).  In this 
case, no challenge to the finality of the Board's April 7, 
1983, decision is offered by or on behalf of the Moving Party 
as to a claimed failure to obtain service medical records and 
no "grave procedural error" is otherwise shown.  See Hayre, 
Tetro, both supra.  As grave procedural error is not 
demonstrated to have vitiated the finality of the Board's 
April 1983 decision, such is subject to revision on the 
grounds of CUE, discussed herein below.  38 U.S.C.A. § 
7111(a).  

The Moving Party's attorney states that "[i]t has been 
judicially determined that the clear and unmistakable error 
which was committed in the Veteran's case in a 1980 VA 
Regional Office decision was subsumed by the April 7, 1983 
BVA decision" citing disposition of Moving Party's prior 
appeal to the Court, and that "To the extent that the June 
24, 1997 BVA decision subsumed the April 7, 1983 decision of 
the BVA, the June 24, 1997 BVA decision is clearly and 
unmistakably erroneous.  Additionally, the June 24, 1997 BVA 
decision is clearly and unmistakably erroneous on the issue 
of an effective date of the Veteran's 30% rating for gunshot 
wound."  

The Moving Party's attorney cites the RO's December 1993 
rating decision, which stated that the Moving Party "...should 
clearly and unmistakably have been rated at the severe level 
for the major muscle group of the left shoulder girdle.  Had 
this been done, you would have been rated at the 30% level 
from the initial effective date.  Failure to have done so was 
clearly and unmistakably erroneous."  The Moving Party's 
attorney indicates that the basis of CUE in the 1983 Board 
decision for the "subsequent determination that the decision 
WAS clearly and unmistakably erroneous."  (emphasis in the 
original).  The Moving Party's attorney states the basis of 
CUE in the Board's 1997 decision as the failure "to take 
into account the uncontested determination that the 1980 RO 
decision (and by inference the subsuming 1983 BVA decision) 
was clearly and unmistakably erroneous."

Prior to individually discussing whether CUE exists in either 
of the contested Board decisions, the Board will address the 
attorney's arguments.  Here the Board notes 38 C.F.R. 
§ 3.105(b) (2000), which provides that whenever an 
adjudicative agency is of the opinion that a revision or an 
amendment of a previous decision is warranted, a difference 
of opinion being involved rather than CUE, the proposed 
revision will be recommended to Central Office.  Contrary to 
the attorney's statement of events, the determination of CUE 
in the RO's March 1980 decision was not uncontested.  Rather, 
a Hearing Officer set out the suggested CUE and then, in a 
rating decision dated in December 1993, the RO recounted such 
suggestion; noting, however, that the question of the 
assigned effective date for a 30 percent evaluation was under 
review.  Thereafter, the Director of the Compensation and 
Pension service determined no CUE existed in the March 1980 
RO decision.  In any case, that March 1980 RO decision, as 
noted above, had been subsumed by the Board's April 1983 
decision and neither the RO nor the Director of the 
Compensation and Pension service then had or now have the 
authority to determine CUE in a Board decision.  Accordingly, 
the basis for error in the April 1983 Board decision cannot 
be the question of CUE in a subsumed RO decision as raised by 
the RO and denied by the Director of Compensation and 
Pension.

The April 1983 Board decision denied an evaluation in excess 
of 20 percent for a gunshot wound to the left (minor) 
shoulder.  The Board considered the evidence available at 
that time, specifically the Moving Party's service medical 
records, private post-service medical reports and VA 
examination reports.  The medical evidence considered 
documents impairment to multiple muscle groups in the Moving 
Party's left upper extremity, and documents that he is right-
handed, the left arm thus being his minor extremity.  

The Board, in considering the above, assigned a 20 percent 
evaluation, pursuant to Diagnostic Code 5304, impairment to 
Muscle Group IV, which provides for a maximum 20 percent 
evaluation for severe impairment to muscles including the 
supraspinatus and infraspinatus.  In its decision the Board 
noted in-service evidence of rotator cuff weakness secondary 
to infraspinatus muscle injury; April 1980 evidence of 
scarring and tenderness along the supraspinatus muscle 
region; and October 1982 VA examination evidence of a loss of 
supra and infraspinatus muscle.  The Board cited the lack of 
evidence of left shoulder motion loss or significant 
objective residual impairment to other muscles in the left 
shoulder area.  The RO separately considered the question of 
related neurologic impairment.  The Board concluded that 
residuals were manifested primarily by supra and 
infraspinatus muscle impairment and assigned the maximum 
evaluation under Diagnostic Code 5304.  

The Moving Party and his attorney argue, and the subsequent 
record raises the question of, evaluation under Diagnostic 
Codes 5301-5303.  The Board, in its April 1983 decision, did 
not set out a detailed discussion as to the applicability of 
such diagnostic codes.  However, consistent with the Board's 
conclusion that primary impairment was to Muscle Group IV, it 
assigned a 20 percent rating under Diagnostic Code 5304.  The 
provisions of 38 C.F.R. § 4.55, extant in 1983, provided that 
where more than one muscle group in the shoulder area was 
involved, the rating for the major group would be raised one 
level to reflect the aggregate impairment of function.  Under 
Diagnostic Code 5304, both moderately severe and severe 
impairment of the minor Muscle Group IV warrant assignment of 
a 20 percent evaluation.  Thus, even with consideration of 
other muscle group involvement, the Board considered as major 
the objective manifestations of Group IV impairment as 
opposed to any suggestion of Group I-III impairment.  Such 
amounts to a weighing of the evidence.

The Moving Party has argued that the Board did not adequately 
recognize the incurrence of a through-and-through wound, 
insofar as it cited the service medical records reference to 
the injury as "superficial."  The Moving Party thus argues 
that under 38 C.F.R. § 4.72 a minimum of moderate injury 
should have been attributed to his muscle impairment and 
that, when applied to Diagnostic Codes 5301-5303, alongside 
38 C.F.R. § 4.55, a 30 percent evaluation was warranted in 
1983.  

The Board has considered this argument, but notes that even 
when moderate injury under Diagnostic Codes 5301-5303 is 
considered in conjunction with 38 C.F.R. § 4.55 no more than 
a 20 percent evaluation results.  Elevation of the moderate 
injury to the next higher level, results in compensation at 
the level for a moderately severe injury.  A 20 percent 
evaluation is provided for moderately severe impairment is 
warranted.  A 30 percent rating under Diagnostic Codes 5301-
5303 requires a severe injury, and 38 C.F.R. § 4.55 does not 
mandate raising the overall rating two levels.  

The Moving Party also argues that the evidence considered by 
the Board in April 1983, supported a finding of moderately 
severe muscle impairment and that thus, when elevated under 
38 C.F.R. § 4.55, he should have been awarded a severe rating 
of 30 percent.  The provisions of 38 C.F.R. § 4.55 mandate 
only a moderate, and not moderately severe, evaluation in the 
case of a through-and-through wound.  The determination of 
whether the injury was moderately severe or severe, is based 
on a weighing of the evidence.  In this case, it is not 
indisputable that the relevant medical evidence showed 
moderately severe or severe impairment to Muscle Groups I, 
II, or III such as to warrant assignment of a 30 percent 
evaluation.  

The Moving Party, through his attorney, particularly cites 38 
C.F.R. § 4.56, indicating that moderate disability is 
manifested by the absence of residuals of debridement or 
prolonged infection whereas moderately severe disability by 
debridement or prolonged infection.  Again, the moving 
party's disagreement with how the Board weighed the medical 
evidence in 1983 is not sufficient to give rise to CUE.  A 
review of the evidence considered by the Board shows no 
motion loss and no bony involvement.  It reflects some 
weakness, loss of muscle mass and tenderness in the area of 
the supraspinatus and infraspinatus.  The evidence, although 
showing retained fragments, indicates continued disability 
due to myositis, for which physical therapy was recommended.  
The evidence at that time did not show factors such as the 
veteran's inability to keep up with work requirements.

In short, the Moving Party's argument amounts to disagreement 
with how the Board weighed the facts; such cannot establish 
CUE.  38 C.F.R. § 20.1403(d).  The Moving Party's arguments 
do not establish that the Board considered incorrect facts or 
improperly applied regulations.  It is not absolutely clear 
that an error of the sort mandating a different result was 
made by the Board in its April 1983 decision.  Thus, no CUE 
is found in such decision and it remains final.  

With respect to the Board's June 24, 1997, decision, under 38 
U.S.C.A. § 7266 (West 1991 & Supp. 2000), a decision of the 
Board is appealable to the Court within 120 days from the 
date of mailing of notice of the decision, provided that a 
notice of disagreement concerning an issue which was before 
the Board was filed with the agency of original jurisdiction 
on or after November 18, 1988.  Veterans' Judicial Review 
Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  
In this case, the Moving Party appealed the June 24, 1997, 
decision to the Court; in a memorandum decision the Court 
affirmed the Board's decision.  The Court held that the 
Moving Party could not challenge the 1980 RO decision as such 
had been subsumed by the 1983 Board decision and that the 
Court could not entertain a claim of CUE in the 1983 or 1997 
Board decisions insofar as such issues had not been 
originally raised at the Board.  The Court otherwise affirmed 
the Board's June 1997 decision.  

As stated, motions for review of prior Board decisions on the 
grounds of CUE are adjudicated pursuant to the Board's Rules 
of Practice at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 
C.F.R. § 20.1400(b)(1), all final decisions of the Board are 
subject to review on the basis of an allegation of CUE, 
except those that have been appealed to and decided by a 
court of competent jurisdiction.  In Disabled American 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir., December 8, 
2000), the Federal Circuit held that, with the exception of 
38 C.F.R. § 20.1404(b) (specific allegations requirement), 
regulations governing adjudication of CUE challenges to Board 
decisions were consistent with title 38 of the United States 
Code, and were not arbitrary, capricious, or abuses of 
discretion.  Because the Board's June 1997 decision was 
reviewed on appeal by the Court in this case, there is no 
legal entitlement to review of the Board's decision on the 
basis of CUE per 38 C.F.R. § 20.1400(b)(1).  Accordingly, the 
motion is denied.

In any case, assuming arguendo that the June 1997 Board 
decision was subject to revision on the basis of CUE, the 
Board sets forth the following showing that any error in the 
Board's 1997 decision was no more than harmless.  A review of 
the claims file reflects that the RO, in October 1985, denied 
entitlement to an evaluation in excess of 20 percent for a 
gunshot wound to the left (minor) shoulder.  The RO notified 
the Moving Party of that decision and he did not appeal.  
Thus, the rating decision became final.  See  
38 U.S.C.A. § 7105(c) (West 1991) (formerly 38 U.S.C.A. 
§ 4005(c)); 38 C.F.R. § 20.1103 (2000) (formerly 38 C.F.R. 
§ 19.192).  Based on the Board's denial of CUE in its April 
1983 decision, above, and the finality of the RO's October 
1985 rating decision, an effective date prior to October 1985 
would not, in any case, be warranted for the assignment of a 
30 percent evaluation for residuals of a wound to the left 
shoulder.  See 38 C.F.R. § 3.400.  The Board, in its June 
1997 decision, correctly considered 38 C.F.R. § 3.400 as 
pertains to the effective date assigned to increased ratings.  

That is, in this case the Moving Party's entitlement to 
service connection for residuals of a gunshot wound to the 
left shoulder was already established, and, subsequent to a 
final determination, the last being in October 1985, he came 
forward with a claim for increase.  A review of the claims 
file shows that evidence received in 1986 and 1987 pertains 
only to the Moving Party's waiver of compensation benefits, 
or to hearing loss and that documentation dated or received 
in 1989 pertains only to dependency/school attendance.  Then, 
on January 4, 1990, the RO received an informal claim for 
increase from the Moving Party.  Such is the first date of 
receipt of claim and, moreover, there is no evidence within 
the year prior to the claim showing an increase.  See 
38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  

A review of the evidence of record in this case fails to 
reveal that an increase in the Moving Party's left upper 
extremity symptomatology was factually ascertainable within 
the year prior to January 4, 1990.  Moreover, a review of the 
entire record reveals no evidence in the interim between the 
last final decision of record, and January 4, 1990 that may 
be accepted as an informal claim for increase to show 
entitlement to an effective date prior to January 4, 1990.  
See 38 C.F.R. §§ 3.155, 3.157, 3.400.

The above does suggest that the effective date could have 
been January 4, 2000 rather than January 30, 1990; since the 
former date was the date of receipt of the claim for increase 
resulting in the grant of a 30 percent evaluation.  However, 
such a change would not result in a benefit to the moving 
party.  Under 38 C.F.R. § 3.31 (2000) regardless of VA 
regulations concerning effective dates of awards, payment of 
monetary benefits based on increased awards of compensation 
may not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  In this case, that date is February 1, 1990, 
under either scenario.


ORDER

No CUE exists in a Board decision dated April 7, 1983, which 
denied an evaluation in excess of 20 percent for a gunshot 
wound to the left (minor) shoulder and the appeal in that 
respect is denied.

The motion for revision of a Board decision dated June 24, 
1997, based on CUE, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 


